In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 17‐3077 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 
                                   v. 

DAVID L. PRICE, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
           No. 12‐cr‐0587‐1 — Harry D. Leinenweber, Judge. 
                      ____________________ 

    ARGUED SEPTEMBER 27, 2018 — DECIDED OCTOBER 19, 2018 
                  ____________________ 

     Before FLAUM, MANION, and SYKES, Circuit Judges. 
    MANION,  Circuit  Judge.  David  Price  was  convicted  of  13 
criminal charges related to a heroin distribution conspiracy he 
operated in Chicago. The district court sentenced Price to 37 
years’ imprisonment and ordered him to pay over $11,000 in 
restitution. The primary issue on appeal is whether the statu‐
tory provision that prohibits ordering restitution to a partici‐
pant in the defendant’s oﬀense also prohibits ordering resti‐
tution to the participant’s family members. We hold that the 
2                                                     No. 17‐3077 

statute does not prohibit such a restitution order in cases in 
which  the  family  members  are  victims  in  their  own  right, 
whose  losses  are  not  merely  derivative  of  the  participant’s 
losses. We therefore aﬃrm the district court’s order. 
                                 I 
    A  jury  convicted  Price  of  13  criminal  charges  including 
conspiracy  to  distribute  heroin,  money  laundering,  and  fel‐
ony firearm possession. At trial, the government oﬀered evi‐
dence showing Price conducted a large‐scale heroin distribu‐
tion operation in Chicago from 2005 until 2011. This conspir‐
acy was incredibly lucrative for Price and he profited to the 
tune of millions of dollars, which he used to support a lavish 
and  opulent  lifestyle.  The  government  presented  evidence 
that there were at least six co‐conspirators involved in the con‐
spiracy. One of those co‐conspirators was Greg Holden. 
    During  the  course  of  a  two‐day  sentencing  hearing,  the 
government  presented  evidence  that  Price  was  responsible 
for the murder of Holden. Through the testimony of three wit‐
nesses—a co‐conspirator, an IRS Special Agent, and Holden’s 
fiancée Roshunda King—the government sought to establish 
that Holden had been collaborating with the police and that 
Price murdered him to prevent him from testifying. 
    King,  Holden’s  longtime  girlfriend  and  fiancée,  testified 
that Holden had been arrested and then released on bond fol‐
lowing the filing of federal charges. Holden had told King that 
he feared for his life because Price wanted him dead and had 
placed a hit on him. On the day of the murder, King left the 
apartment  she  shared  with  Holden  to  go  to  work,  while 
Holden stayed home with two of their three children. Around 
mid‐morning, King learned from her mother that something 
No. 17‐3077                                                         3 

was  wrong, and she returned home to find Holden dead  in 
the apartment. 
    The government played a recorded 911 call from Holden’s 
seven‐year‐old  daughter,  in  which  she  described  her  father 
bleeding  on  the  floor  and  not  breathing.  Videotaped  inter‐
views  of Holden’s two  daughters on the day of the murder 
were also presented, in which his three‐year‐old daughter de‐
scribed seeing a “monster” in a “mask” hurt her father. The 
girls’ victim impact statements described how they watched 
their father die as they tried to stop the bleeding of his gun‐
shot wounds with paper towels. 
    After reviewing these statements and the testimony of two 
other witnesses that connected Price to the murder, the dis‐
trict  court  found  by  a  preponderance  of  the  evidence  that 
Price murdered Holden. The court connected Holden’s mur‐
der  to  Price’s  underlying  crimes  by  applying  the  enhance‐
ment for obstruction of justice, since Price’s purpose for kill‐
ing Holden was to prevent him from testifying. At a separate 
restitution  hearing,  the  district  court  ordered  Price  to  pay 
$11,693 in restitution to reimburse Holden’s family members 
for  their  out‐of‐pocket  funeral  expenses.  This  amount  in‐
cluded  $4,720  to  King  (including  $1,070  for  the  future  pur‐
chase of a headstone), $4,050 to Holden’s mother, and $2,923 
to  Ferguson  Funeral  Service,  Inc.,  for  the  unpaid  balance  of 
funeral expenses.  
    At sentencing, the district court assigned Price a criminal 
history category of II. This was based on the calculations of 
the  supplemental  presentence  investigation  report,  which 
added two criminal history points for two misdemeanor con‐
victions of driving on a suspended or revoked license. One of 
those  convictions  had  resulted  in  a  sentence  of  12  months’ 
4                                                       No. 17‐3077 

non‐reporting  probation,  and  the  second  resulted  in  a  sen‐
tence of four months’ supervised probation. The Guidelines 
provide that misdemeanor convictions for this kind of oﬀense 
resulting in a sentence of probation for one year or less are not 
to  be  counted  toward  the  criminal  history  score.  U.S.S.G. 
§ 4A1.2(c)(1). Although both of Price’s sentences were terms 
of probation for one year or less, the presentence report con‐
tained  a  typographical  error  that  mistakenly  identified  the 
four‐month sentence as having been for more than one year. 
Despite  the  inclusion  of  these  convictions,  defense  counsel 
agreed with the criminal history calculation at the hearing.  
    The presentence report also calculated a total oﬀense level 
of  54  under  the  Sentencing  Guidelines,  but  Price’s  oﬀense 
level was treated as 43 because of the cap provided in the sen‐
tencing  table.  U.S.S.G.  § 5A  cmt.  n.2.  The  district  court  ac‐
cepted the calculations of the presentence report. According 
to the Guidelines, Price’s sentencing range at oﬀense level 43 
was  life  imprisonment,  regardless  of  what  criminal  history 
category applied. See U.S.S.G. § 5A. Price was then sentenced 
to concurrent sentences amounting to 37 years’ imprisonment 
and ten years’ supervised release. 
    Price appeals both the restitution order and the criminal 
history  category  score.  He  argues  that  (1)  the  district  court 
lacked  statutory  authority  to  order  restitution  reimbursing 
Holden’s  family  for  funeral  expenses,  and  (2)  the  misde‐
meanor convictions listed in the presentence report were in‐
eligible to be counted as prior convictions for sentencing pur‐
poses. 
No. 17‐3077                                                           5 

                                  II 
    Price failed to object to either the order of restitution or the 
criminal history score calculation. We therefore review both 
for plain error. FED.  R.  CRIM. P. 52(b); United States v. Walker, 
746 F.3d 300, 308 (7th Cir. 2014). In the context of a criminal 
sentence appeal, plain‐error review requires the appellant to 
show that the district court (1) committed an error that was 
(2) plain and obvious and that (3) aﬀects the appellant’s sub‐
stantial rights in the sense that it made a diﬀerence in his sen‐
tence. United States v. Kruger, 839 F.3d 572, 578 (7th Cir. 2016). 
Even if the appellant meets those three criteria, we will only 
exercise our discretion to reverse if the error “seriously aﬀects 
the  fairness,  integrity,  or  public  reputation  of  judicial  pro‐
ceedings.” Id. (quoting United States v. Olano, 507 U.S. 725, 732 
(1993)). 
                                  A 
    Price asserts that the district court erred by ordering resti‐
tution to be paid to Holden’s family. When sentencing a de‐
fendant in a criminal case for certain listed oﬀenses (including 
the  oﬀense  for  which  Price  was  convicted  under  the  Con‐
trolled Substances Act, 21 U.S.C. § 841(a)(1)), the district court 
is authorized by statute to order restitution to any victim of 
the  oﬀense  or  to  the  victim’s  estate  if  deceased.  18  U.S.C. 
§ 3663(a)(1)(A). The statute goes on to define a “victim” of a 
conspiracy as “any person directly harmed by the defendant’s 
criminal conduct in the course of the scheme, conspiracy, or 
pattern” of criminal activity. Id. § 3663(a)(2). 
   The  statute,  however,  also  states  that  “in  no  case  shall  a 
participant in [a listed oﬀense] be considered a victim of such 
6                                                             No. 17‐3077 

oﬀense under this section.” Id. § 3663(a)(1)(A). Thus, Price ar‐
gues, Holden cannot qualify as a victim because he was a co‐
conspirator and participant in the drug conspiracy, and there‐
fore the district court had no statutory authority to order res‐
titution  to  reimburse  Holden’s  funeral  expenses.  Price  con‐
tends  that  this  is  plain  error  because,  he  asserts,  the  court 
clearly acted  without authority under the plain language  of 
the  statute.  Therefore,  by  requiring  him  to  pay  restitution 
which the court had no statutory authority to order, the error 
aﬀected his substantial rights. See United States v. Randle, 324 
F.3d 550, 558 (7th Cir. 2003) (“In requiring [the defendant] to 
pay several thousand dollars in restitution, without a statu‐
tory basis for doing so, the error aﬀects [the defendant’s] sub‐
stantial rights.”). 
    Price’s argument rests on an unnatural construction of the 
statute that would extend the oﬀense participant prohibition 
to prohibit restitution to a participant’s family members who 
are victims in their own right. That reading of the statute is 
incorrect.  Although  Holden  may  have  been  a  participant 
within  the  meaning  of  the  statute,  the  district  court  did  not 
order restitution be paid to Holden or to his estate. Rather, it 
ordered  the  restitution  be  paid  to  his  family  members  who 
were directly harmed by his murder and thus were victims of 
Price’s criminal conduct in the course of the conspiracy.1 

                                                 
     1 In its brief and at oral argument, the government argued in the alter‐

native that Holden was no longer a participant in the offense at the time 
of his murder because he had withdrawn from the conspiracy by cooper‐
ating with the police investigation. We need not decide that question be‐
cause, in any event, the restitution was ordered to Holden’s family and 
not to Holden or his estate. Thus the restitution award does not come un‐
der the statutory prohibition. 
No. 17‐3077                                                              7 

     King  and  her  daughters  were  undoubtedly  directly 
harmed by Price’s criminal conduct. The testimony and evi‐
dence  provided  at  the  sentencing  hearing  established  that 
Holden was murdered in the apartment he shared with King 
and their children; that his two young daughters were present 
in  the  apartment when the murder occurred; and  that  King 
discovered his body. King and her daughters suﬀered this in‐
credibly traumatic event as a direct result of Price’s criminal 
conduct in furtherance of the underlying conspiracy. The dis‐
trict  court  therefore  acted  within  its  statutory  authority  by 
awarding  restitution  to  King  to  reimburse  Holden’s  funeral 
expenses that King paid out of pocket. Part of the restitution 
payment went to Holden’s mother, Linda Holden, who also 
paid  a  portion  of  the  funeral  expenses  out  of  pocket.  As 
Holden’s mother and one of the financers of the funeral, Ms. 
Holden was also a victim in her own right. Put another way, 
King and Ms. Holden’s losses are not derivative of Holden’s 
losses: these women assert their claims standing in their own 
shoes, not Holden’s. Cf. Rock Island Bank v. Aetna Cas. & Sur. 
Co.,  692  F.2d  1100,  1106  (7th  Cir.  1982)  (describing  in  insur‐
ance context a derivative remedy as being subject to whatever 
defenses may be asserted against the original claimant, in con‐
trast to independent claims not subject to such defenses). 
   Although a portion of the restitution payment went to Fer‐
guson Funeral Service, this was ultimately for the benefit of 
King and Ms. Holden as well. The funeral home, in a sense, 
subsidized  a  portion  of  the  funeral  costs  because  King  and 
Ms. Holden did not have the means to pay in full.2 The resti‐


                                                 
      2 The funeral home also provided the family with a $2,000 discount 

for the funeral costs, but that amount was not included in the restitution 
8                                                              No. 17‐3077 

tution statute specifically contemplates restitution orders pur‐
posed  to  reimburse  funeral  expenses.  See  18  U.S.C. 
§ 3663(b)(3). It would make little sense to conclude that Con‐
gress intended only to empower a district court to reimburse 
those victims who are able to pay for the funeral in full and 
not those who do not have the means to pay the bill. Further‐
more, the statute elsewhere contemplates reimbursing third 
parties, such as insurance companies, for compensation that a 
victim has already received. Id. § 3664(j)(1). Given this statu‐
tory basis, the district court did not plainly err by awarding 
restitution to the funeral home for expenses still owed by King 
and Ms. Holden. 
    Finally, Price argued in his reply brief that even if the re‐
imbursement for past funeral expenses was proper, the dis‐
trict court committed plain error by including in the restitu‐
tion order the cost of the future purchase of a headstone. Price 
asserts that this cost, since it had not yet been paid, was not 
an “actual loss” that can be remedied through restitution, cit‐
ing United States v. Dokich, 614 F.3d 314, 319–20 (7th Cir. 2010), 
for  the  proposition  that  restitution  is  limited  to  actual  loss. 
There  are  multiple  problems  with  this  argument.  First  and 
foremost, Price has waived the issue by not raising it until his 
reply  brief.  See  Mendez  v.  Perla  Dental,  646  F.3d  420,  423–24 
(7th Cir. 2011). Furthermore, we note that Dokich is inapposite 
because that case was concerned with distinguishing between 
the intended  loss of a perpetrator  of  fraud and  the  actual loss 
suﬀered  by  the  victim;  it  has  nothing  to  say  about  future 
                                                 
order:  the  $2,923  ordered  to  the  funeral  home  was  solely  the  unpaid 
amount of the total funeral costs after the $2,000 discount had been ap‐
plied. (Doc. 143, Gov’t’s Mot. for Restitution, at 2; Appellant’s Br. App. at 
9.) 
No. 17‐3077                                                           9 

losses  attributable  to  the  defendant’s  criminal  conduct.  See 
Dokich,  614  F.3d  at  318–20.  Because  the  issue  was  waived, 
however,  we  decline  to  decide  here  whether  a  restitution 
award  for  a  future  expense  attributable  to  the  defendant’s 
criminal conduct is proper. 
                                  B 
     The second issue on appeal presents an unusual situation 
in which the litigants on both sides are in substantial agree‐
ment on the merits. Price appeals the district court’s assign‐
ment of criminal history category II as a plain error, but con‐
cedes  that  it  is  unlikely  the  error  aﬀected  his  sentence,  and 
thus remand is unnecessary. He states that he appeals this is‐
sue only to preserve it in the possible event of resentencing. 
The government agrees that an error was committed: Price’s 
two  misdemeanor  convictions,  both  of  which  resulted  in  a 
sentence  of  probation  for  one  year  or  less,  should  not  have 
been included in the criminal history calculation, and thus he 
should  have  been  assigned  criminal  history  category  I.  See 
U.S.S.G. § 4A1.2(c)(1) (stating that a misdemeanor conviction 
for  driving  with  a  suspended/revoked  license  resulting  in 
probation only counts toward the criminal history calculation 
if the probation was for more than one year).  
    We  agree  that  the  inclusion  of  the  misdemeanor  convic‐
tions in the criminal history calculation was an error. But be‐
cause  the  advisory  sentence  at  Price’s  oﬀense  level  was  life 
imprisonment  regardless  of  the  applicable  criminal  history 
category, and because the district judge departed downward 
from  the  Guidelines  with  a  sentence  of  37  years’  imprison‐
ment, the error did not aﬀect Price’s substantial rights. Kruger, 
839  F.3d  at  580  (finding  defendant  was  not  prejudiced  by 
10                                                  No. 17‐3077 

criminal  history  calculation  error  when  the  defendant’s  re‐
sulting advisory sentence would have been the same even if 
the  correct  criminal  history  category  had  been  applied). 
Therefore, remand is not necessary. Id. at 580–81. 
                               III 
    Because the restitution awards to King, Ms. Holden, and 
Ferguson Funeral Service do not fall within the oﬀense partic‐
ipant prohibition of 18 U.S.C. § 3663(a)(1)(A), and because any 
error in calculating Price’s criminal history category had no 
eﬀect  on  his  sentence,  we AFFIRM  Price’s  sentence  and  the 
district court’s restitution order.